Citation Nr: 1803187	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for partial amputation, left great toe (previously evaluated as residuals, fracture, left great toe, postoperative with deformity) prior to March 29, 2012, and in excess of 10 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from July 14, 2010 until April 4, 2014, and in excess of 70 percent thereafter.

3.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to August 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran has other issues on appeal from a different appeal stream that is waiting to be scheduled for a Board videoconference hearing at a later date.  See December 2015 VA Form 9; May 2017 VA Form 8.  As such, those issues are not before the Board at this time, and will be addressed in a later decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination for his left toe in April 2014.  However, the Veteran contends that the April 2014 examination is inadequate because the examiner did not address pain on movement.  Review of the examination report confirms the Veteran's assertion.  As the examiner did not provide additional necessary detail about the functional impairment attributable to such pain, the Veteran must be afforded a new VA examination on remand.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, the Board finds that remand is required for the Veteran's claim for an increased disability rating for PTSD.  The Veteran and his representative have submitted evidence indicating that the Veteran received treatment for his PTSD from a private physician.  See May 2014 VA Form 9; January 2018 Informal Hearing Presentation.  However, review of the evidence indicates that these records have not yet been obtained.  On remand, the RO should contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim. 

Regarding the Veteran's claim for a skin condition, the Veteran was afforded a VA examination in January 2011.  However, the Board finds the examination inadequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner opined that the Veteran's skin condition is not related to service because it is not listed as a presumptive disease of herbicide exposure.  However, even if a condition is non-presumptive, the issue of direct service connection due to herbicide exposure must be considered by the examiner.  As such, the Board finds that a new VA examination is warranted to determine the etiology of any current skin disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, specifically his PTSD claim, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2017).

3.  Afford the Veteran a VA examination of the feet to evaluate the nature and severity of his partial amputation of the left toe.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In formulating an opinion, the examiner is asked to provide a comprehensive report on the Veteran's symptomatology, including his assertions that he has pain on movement, and that the removal of his left toe affects his balance and walking.

A complete rationale should be provided for any opinion offered by the examiner.

4.  Afford the Veteran a VA skin examination to determine the nature and etiology of the Veteran's skin condition.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should address whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's diagnosed skin condition began in service, or is otherwise related to a disease, event, or injury in service, to include herbicide exposure.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

